DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 6/09/2021 is acknowledged.

Claim Objections


Claims 9, 11, 29, 57, and 79 are objected to because of the following informalities:  the claims contain multiple period within the body of the claim and this is improper.  Appropriate correction is required.
Claim 8 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 61, 62, 65 are dependent on a withdrawn claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 19, 26, 36-37 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Heebner 2011/0170563US.
In terms of claims 7, 8 and 26, Heebner teaches a fiber Bragg grating (Figure 11 and [0044]) that provides feedback at a specific wavelength within Raman gain spectrum ([0044] or [0037]) wherein the fiber Bragg grating is a volume grating because it contains more than 1 grating ([0044] or Figure 11); wherein the fiber Bragg grating is capable of providing loss over n Raman orders where n can vary from 2 to 10 ([0037] which talks about second order losses).
In terms of claims 36 and 37, Heebner teaches a volume Bragg grating (See Figure 11 or [0044] wherein more than one grating is present does making a volume grating) written into a fiber optic endcap connected to an optical fiber (Figure 11; the grating is located at endcap of the fiber; the act of writing is considered by the examiner as a product by process limitation wherein the act of writing the grating is consider not to impart any structural differences compared to the prior art); wherein the Bragg grating provides loss to a Raman order ([0044] or [0037]); wherein the volume Bragg grating is placed at an angle with respect to the normal of an optical wave direction in the optical fiber to redirect a propagating mode out of a core of the fiber (Figure 11; wherein the act of inscribing is considered by the examiner as product by process limitation which does not impart any structural differences to the prior art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 26-27, 29-30, 33-35, 38-42, 57-65 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Heebner 2011/0170563US in view of the US Patent Application Publication to Ter Mikirtychev 2014/0050234US.
In terms of Claims 9 and 10, Heebner teaches a laser resonator for generating a laser beam (Figure 11), the laser resonator comprising: a) an optical fiber (Figure 11) comprising a core and a cladding and having an all fiber feed-back mechanism (grating provides feedback as shown in Figure 11 and explained in [0044]), the feed-back mechanism comprising a first reflective member and a second reflective member (Figure 11: gratings or [0044]); the first reflective member and the second reflective member located along a length of the optical fiber (Figure 11) and defining a distance there between; and, b) wherein, the second reflective member is a fiber Bragg grating (Figure 11), wherein the fiber Bragg grating is capable of providing feedback over an entire order of a Raman gain spectrum (Figure 1, [0008-0012] and [0044]) wherein the grating is volume grating (Figure 11 wherein more than 1 gratings are present coupled to a fiber).
Heebner does not teach wherein the laser operates within 400-700 nm wavelength. 
Ter-Mikirtychev does teach a fiber laser ([0007]) that is having volume gratings (0039]) that is capable of operating within 400 to 700 nm range (See Claim 1 the laser is operable over all visible spectrum bands and ultra violet bands 400 to 700 nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Heebner to operate within the visible spectrum to the ultra violet band in order to make the laser compatible with UV system thus expanding its functionality capability with other optical systems beyond the visible spectrum.
In terms of Claims 11 and 12, Heebner teaches a laser resonator for generating a laser beam, the laser resonator comprising: a) an optical fiber (Figure 11) comprising a core and a cladding and having an all fiber feed-back mechanism (Figure 11), the feed-back mechanism comprising a first reflective member and a second reflective member; the first reflective member and the second reflective member located along a length of the optical fiber and defining a distance there between (Figure 11 and [0044]); and, b) wherein, the second reflective member is a fiber Bragg grating, wherein the fiber Bragg grating is capable of providing loss to a second Raman order ([0044] and [0037]); wherein the grating is volume grating (Figure 11 wherein more than 1 gratings are present coupled to a fiber).
Heebner does not teach wherein the laser operates within 400-700 nm wavelength. 
Ter-Mikirtychev does teach a fiber laser ([0007]) that is having volume gratings (0039]) that is capable of operating within 400 to 700 nm range (See Claim 1 the laser is operable over all visible spectrum bands and ultra violet bands 400 to 700 nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Heebner to operate within the visible spectrum to the ultra violet band in order to make the laser compatible with UV system thus expanding its functionality capability with other optical systems beyond the visible spectrum.
In terms of Claims 29 and 30, Heebner teaches a laser resonator for generating a laser beam (Figure 11), the laser resonator comprising: a) an optical fiber comprising a core and end cap, and a cladding and having an all fiber feed-back mechanism (Figure 11), the feed-back mechanism comprising a first reflective member located in the fiber (Figure 11: grating), and a second reflective member located in the end cap (Figure 11); the first reflective member and the second reflective member located along a length of the optical fiber and defining a distance there between (Figure 11); and, b) wherein, the second reflective member is a Bragg grating, wherein the Bragg grating is capable of providing feedback to a Raman order ([0044 or 0037]); wherein the Bragg grating is capable of providing feed back to the first Raman order ([0044]).
Heebner does not teach wherein the laser operates within 400-700 nm wavelength. 
Ter-Mikirtychev does teach a fiber laser ([0007]) that is having volume gratings (0039]) that is capable of operating within 400 to 700 nm range (See Claim 1 the laser is operable over all visible spectrum bands and ultra violet bands 400 to 700 nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Heebner to operate within visible spectrum to the ultra violet band in order to make the laser compatible with UV system thus expanding its functionality capability with other optical systems beyond the visible spectrum.
As for Claims 33-35, Heebner / Ter-Mikirtychev teach the device of claim 29, wherein the Bragg grating is written into the fiber optic endcap (Figure 11: Grating) at a normal incidence to an optical wave direction (Figure 11), wherein the Bragg grating is curved to match the NA of the optical fiber (this feature is inherent otherwise grating won’t be operable), whereby the Bragg grating provides feedback within the core of the optical fiber ([0044]); wherein the Bragg grating provides feedback at a specific wavelength within a Raman gain spectrum ([0036]); wherein the Bragg grating provides feedback over an entire Raman gain spectrum ([0044]).
As for Claims 38 and 39, Heebner / Ter-Mikirtychev teach the device of claim 29 wherein the laser of Ter-Mikirtychev is capable of operating at 500 nm (See Claim 1 wherein the laser is capable of operating at the visible spectrum to the UV spectrum wherein 500 nm is part of the visisble spectrum).
 Heebner / Ter-Mikirtychev does not teach wherein the grating end caps to the fiber are made of glass wherein the glass contain no dopants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the material of the end cap to be made of glass since glass is readily available material in optical systems that have low manufacturing cost. Further since the fiber is made as undoped fiber it would have been obvious to provide the glass of the endcap without and dopant as well to match the optical characteristic of the fiber. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
As for Claims 40-41, Heebner / Ter-Mikirtychev teach the device of claim 29, wherein Heebner teaches the grating provides a loss to the second Raman order ([0037]) or wherein the grating provides loss over N Raman orders wherein N can vary from 2 to 10 ([0037]).
In regards to claim 42, Heebner teaches the device of claim 36. Heebner does not teach wherein the laser operates within 400-700 nm wavelength. 
Ter-Mikirtychev does teach a fiber laser ([0007]) that is having volume gratings (0039]) that is capable of operating within 400 to 700 nm range (See Claim 1 the laser is operable over all visible spectrum bands and ultra violet bands 400 to 700 nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Heebner to operate within visible spectrum to the ultra violet band in order to make the laser compatible with UV system thus expanding its functionality capability with other optical systems beyond the visible spectrum.
In regards to claims 57-59, Heebner teaches a fiber laser for providing a laser beam (Figure 11), the laser comprising: a) a laser resonator comprising first an optical fiber (Figure 11), a pump laser input end (Figure 11: pump diode), and a laser beam output end (Figure 11); b) the optical fiber having a core and a cladding (figure 11); and, c) the laser beam output end having a laser affected zone having an index of refraction different from an index of refraction of the core (grating area of Figure 11), the laser affected zone defining a Bragg grating, for transmitting a laser beam having a predetermined wavelength (inherent function of grating), and reflecting a predetermined range of wavelengths (performed by grating see [0044]), wherein the predetermined range does not include the wavelength of the transmitted laser beam ([0036]); wherein the laser resonator is monolithich fiber laser resonator having volume grating (Figure 11: wherein multiple gratings are present thus making a volume grating).
Heebner does not teach wherein the laser operates at 800 or less nm wavelength. 
Ter-Mikirtychev does teach a fiber laser ([0007]) that is having volume gratings (0039]) that is capable of operating within 800 nm range or less (See Claim 1 the laser is operable over all visible spectrum bands and ultra violet bands 400 to 700 nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Heebner to operate within visible spectrum to the ultra violet band in order to make the laser compatible with UV system thus expanding its functionality capability with other optical systems beyond the visible spectrum.
As for claim 60, Heebner / Ter-Mikirtychev teach the device of claim 57, wherein the output end is a fiber Bragg grating (Figure 11 and [0044]).
As for claims 61-65, Heebner / Ter-Mikirtychev teach the device of claim 57, wherein Ter-Mikirtychev is capable of operating within the range of 400nm  to 600nm, 400 nm to 500nm, 425 to 475 nm, 457 nm, and 466 nm (See Claim 1 of Ter-mikirtychev). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Heebner to operate within visible spectrum to the ultra violet band in order to make the laser compatible multiple wavelength bands in the visible spectrum to with UV system thus expanding its functionality capability with other optical systems beyond the visible spectrum.
In terms of claim 76, Heebner teaches a laser resonator for generating a laser beam, the laser resonator (Figure 11) comprising: a) an optical fiber comprising a core and end cap (Figure 11), and a cladding and having an integrated feed-back mechanism (Figure 11), the feed-back mechanism comprising a first reflective member located at the face of the endcap, and a second reflective member located in the fiber (Figure 11); the second reflective member located along a length of the optical fiber and defining a distance there between (Figure 11); and, b) wherein, the second reflective member is a Bragg grating, wherein the Bragg grating is capable of providing feedback to the first Raman order (Figure 11 and [0037] [0044]).
Heebner does not teach wherein the laser operates at 800 or less nm wavelength. 
Ter-Mikirtychev does teach a fiber laser ([0007]) that is having volume gratings (0039]) that is capable of operating within 400 to 700 nm range (See Claim 1 the laser is operable over all visible spectrum bands and ultra violet bands 400 to 700 nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Heebner to operate within visible spectrum to the ultra violet band in order to make the laser compatible with UV system thus expanding its functionality capability with other optical systems beyond the visible spectrum.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             


/SUNG H PAK/           Primary Examiner, Art Unit 2874